Pee Cueiam.
The record does not disclose any challenge to the warrant in the Recorder’s Court nor in the Superior Court until after the verdict. G.S. 20-141.3 (b) makes it “unlawful for any person to operate a motor vehicle on a street or highway wilfully in speed competition with another motor vehicle.” We think there can be no doubt that defendants understood the warrants to charge a violation of this statute. A warrant sufficient to inform a person of the offense with which he is charged and adequate to protect him against further prosecution for that offense is sufficient. G.S. 15-153; S. v. Hammonds, 241 N.C. 226, 85 S.E. 2d 133.
Defendants’ motion for nonsuit was properly overruled. The evidence was adequate to support the verdict because sufficient to show a prearrangement between defendants to race on the highway, reaching a speed of 55 m.p.h. in a 35 m.p.h. speed zone. The case was submitted to the jury on a charge to which no exception was taken.
No error.